Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1. 114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.1 ?(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1 .114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1 .114. Applicant's submission filed on July 13, 2022 has been entered.
Response to Applicant’s Amendments and Arguments
Claims 1-49, 51-53, 71-90 have been previously cancelled. Claims 50, 54-70 and 91-99 are currently pending in the application, and are considered in this Office action, with claims 50, 64, and 91 amended.
Because claims 50 and 91 have been amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments in regards to the cited references Walter (Walter Push-Pull Transducers Product Specifications, http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), Olesen (US 2007/0006892 A1), and Kaneda (US 6,572,709) have been considered but are they are not persuasive, as discussed below.
Applicant argues that since Olesen’s transducers are rectangular and Walter’s transducers are rods, the spacing taught by Olesen’s cannot be used to modify Walter to avoid interference, that rod-type transducers in Walter transmit energy radially, including toward adjacent transducers, and as such it is impossible to avoid interference with adjacent emitters, and unless a transducer is directed along an axis as is the case in Olesen, the spacing will not avoid interference. Examiner respectfully disagrees with Applicant. Firstly, Examiner has not relied on Olesen for teaching a particular spacing, but rather for teaching that the spacing between the adjacent transducers is a result effecting variable that affects the degree of interference between the neighboring transducers and/or size of gaps in acoustic energy, among other factors, such teaching applies to the general knowledge of how the wavelength patterns generated by independent ultrasound generating transducers are interacting, and how the transducers need to be arranged to achieve the desired interaction of the generated wavelengths. The effect of the spacing between the adjacent ultrasonic transducers on the resulting wave propagation taught by Olesen is applicable to the cleaning apparatus of Walter because such teaching is based on the laws of physics that guide the interactions of the sound waves emitted from adjacent ultrasonic transducers into the liquid medium in the liquid container for cleaning; and thus, the resulting power distribution is based on scientific principles of sound wave propagation and interaction, and it is predictable to one ordinary skilled in the art. Secondly, Examiner has not stated that a small increase of spacing disclosed by Walter from 3.25” to e.g. 4” will avoid interference, but rather that an increase in spacing may decrease interference between sonic waves propagating into the liquid container. Therefore, Examiner maintains the position that spacing between the adjacent transducers is a result effecting variable, and thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the spacing between the transducers in the system of Walter, as desired, for example to increase it to 4”,  since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum value of the result effective variable by routine experimentation.  
Applicant argues that the teachings of Olesen are directed at a problem that does not exist in Walter and therefore there would be no motivation to combine. Examiner respectfully disagrees with Applicant. Examiner has not proposed to combine any particular portion of the apparatus of Olesen, but merely relied on Olesen for teaching that the spacing between the adjacent transducers is a result effecting variable, as discussed above.
Applicant argues that the proposed combination of Walter and Olesen teaches away from the claimed apparatus, that Olesen teaches that the spacing is used to avoid interference, while claim 50 defines "an area of interference in which ultrasonic waves from the ultrasonic transducers interfere negatively", and as such, the combination of Walter and Olesen would lead a person of ordinary skill away from the claimed area of interference. Examiner respectfully disagrees with Applicant. Firstly, Examiner has not proposed to combine Walter and Olesen but merely relied on Olesen for teaching that the spacing between the adjacent transducers is a result effecting variable. Secondly, negative interference has not been disclosed in the original disclosure. Thirdly, the recitation “in operation, the power distribution within the cleaning liquid defines a component-cleaning area spaced from the ultrasonic transducers by an area of interference in which ultrasonic waves from adjacent ultrasonic transducers interfere negatively to produce a non-uniform power distribution relative to the component-cleaning area” is interpreted as the interference between the sonic waves emitted into the cleaning liquid by adjacent transducers decreases with the distance, in the broadest reasonable interpretation, and this recitation is interpreted as a recitation of a result achieved by the claimed apparatus. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114 (I). In this case, except for a requirement that the ultrasonic resonating rod transducers having an operating frequency between 20 kHz and 30 kHz, and secured to at least a portion of the liquid container at a spacing of between 4 and 12 inches between adjacent ultrasonic transducers in a radial direction relative to an axis of the ultrasonic transducers, Applicant does not specifically claim any further structural features or operational conditions that impart (or required for) the recited behavior of the apparatus in operation. Examiner takes a position that in the cleaning apparatus of Wilson modified with the optimization of spacing between the adjacent ultrasonic transducers taught by Olesen and teaching of increase in uniformity with the distance from the resonator by Kaneda, the interference between the sonic waves emitted into the cleaning liquid by adjacent transducers decreases with the distance from the transducers into the liquid container, as claimed.
Applicant argues that Kaneda teaches only a single transducer or multiple axially aligned transducers; and Kaneda is silent on negative interference of ultrasonic waves between radially spaced transducers. Examiner respectfully disagrees with Applicant. Examiner merely relied on Kaneda for teaching of decrease in the non-uniformity of the energy field with distance from the resonator.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 50, 54-59, 62-70, 98 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen in further view of Kaneda et al. (US 6,572,709), hereinafter Kaneda in further view of Goodson (US 2011/0132575 A1, cited in IDS), hereinafter Goodson ‘575.
Regarding claim 50, Walter discloses an apparatus for cleaning industrial components (p. 1) comprising a container having a sidewall defining an enclosure for containing a cleaning liquid (shown in blue) and ultrasonic resonating rod transducers (push-pull transducers) mounted to an inner surface of the liquid container at a spacing in a two dimensional plane (p. 1), that the push-pull transducers are available in 25, 30 and 45 kHz, and that 3.25“ space needed between adjacent push-pulls (p.2). 
Walter does not disclose a spacing between 4 and 12 inches. Olesen teaches a cleaning apparatus comprising a transducer array formed of narrow parallel acoustic elements (21) attached to the surface of the tank (e.g. Figs. 6-7, para 43), and that it is desirable to provide sufficient spacing between the individual emitters to ensure their independent action and non-interference with adjacent emitters, that the greater the spacing between transducers the more independent they will be from their neighboring transducers (para 42). Thus, Olesen teaches that the spacing between the adjacent transducers in a transducer array is a result effecting variable that affects the degree of interference between the neighboring transducers, the final wave patterns  in the liquid container, as well as determines the number of the transducers that can be arranged at a regular interval on a given wall, and thus, it also affects the power density that can be achieved for a given system utilizing a particular tank and a particular type of transducers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spacing between the transducers in the system of Walter as desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum value of the result effective variable by routine experimentation.” See MPEP 2144.05(II) regarding Optimization Within Prior Art Conditions or Through Routine Experimentation. The motivation for doing so would be to decrease interference between the sonic waves propagating into the cleaning liquid in the liquid container for cleaning, while avoiding gaps in acoustic energy due to excessive spacing between the adjacent transducers.
Olesen teaches that the sonic propagation has a near-field where sonic intensity has an extremely non-uniform and high gradient and a far-field where the sonic intensity becomes more uniform with a low gradient (para 17), that the distance of transition between these fields is defined as ZTR=D2/4[Symbol font/0x6C], where D is the width of the transducer, and [Symbol font/0x6C] is the sonic wavelength in the fluid medium (paras 11, 42). Kaneda teaches that the non-uniformity of the energy field around a transducer tends to decrease with distance from the resonator because of wave diffraction as well as scattering and reflection within the tube bundle (col. 7 lines 63-68). Thus, the system disclosed by Walter and modified with spacing of Olesen has the power distribution within the cleaning liquid that defines a component-cleaning area spaced from the ultrasonic transducers by an area of interference in which ultrasonic waves from the ultrasonic transducers interfere negatively to produce a non-uniform power distribution relative to the component-cleaning area, as evidenced by Olesen and Kaneda. 
Walter does not disclose that the transducers are mounted using compliant clamps. Goodson ‘575 teaches an ultrasonic processing apparatus (12) comprising a tank and ultrasonic transducers (20, e.g. Fig. 4) secured to an inner surface of the liquid container in a two dimensional plane relative to the sidewall of the liquid container (e.g. Fig.4) and that the ultrasonic transducers are resonant rods (e.g. para 42) and are mounted using brackets (42, para 54) . The brackets taught by Goodson ‘575 are conformable to the diameter and shape of the rod transducers and thus, are interpreted as compliant clamps, in the broadest reasonable interpretation. is At the time of the invention, it would have been obvious for one of ordinary skill to mount the rod transducer taught by Walter with a clamping taught by Goodson ‘575, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). Using clamps to mount the resonating rod transducers  is known in the art and one of ordinary skill in the art would consider utilizing clamps for the reasons of removably mounting the transducers on the wall of the container. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was made.
Regarding claim 54, the push-pull transducers disclosed by Walter are available in 25 kHz and thus, are capable to generate frequencies about a centre frequency of 25 kHz. 
Regarding claim 55, the push-pull transducers disclosed by Walter (e.g. p. 1) are interpreted as resonating rod transducers comprising two active ultrasonic heads (p. 1). 
Regarding claim 56, the liquid container disclosed by Walter (p. 1) appears to have an open top. 
Regarding claim 57,Walter does not disclose that the liquid container is a liquid tank with a removable or retractable cover. Goodson ‘575 teaches that the cleaning apparatus has a removable cover (52, 62, e.g. Figs. 5-6), that the lid can be utilized to cover an opening of tank when the unit is in operation (para 57), and that an access opening could be provided on another location (para 61). At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Walter having an upper opening with a removable cover taught by Goodson ‘575 to close the opening in the container of the cleaning device. One of the ordinary skill in the art, at the time of the invention was made would be motivated to do so to close the container when the device is in use to contain the volatile or corrosive chemicals, and have a reasonable expectation of success because cleaning devices with removable covers are known in the art.
Regarding claim 58, Walter discloses that the transducers are suited for large tanks (p. 1). Walter does not disclose that the liquid container is sufficiently large to receive a set of heat exchanger tubes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size and/or proportions of the large tank disclosed by Walter to be sufficiently large to receive the part for cleaning, such as a set of heat exchanger tubes, with no change in respective function, to yield the same and predictable result of containing the articles to be cleaned in the cleaning liquid in the container. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to fully immerse the part in the cleaning solution during cleaning.
Regarding claim 59, the recitation that the set of heat exchanger tubes is between 2 feet and 150 feet in length and between 6 inches and 12 feet in diameter is interpreted as a recitation of the intended use. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Further, Walter discloses that the transducers are suited for large tanks (p. 1). Goodson ‘575 teaches that the cleaning apparatus is sized to receive a set of heat exchanger tubes that can be as large as 24 feet long with a diameter of 2 to 6 feet (para 50). It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the size and/or proportions of the large tank disclosed by Walter to receive a set of heat exchanger tubes, that can be as large as 24 feet long with a diameter of 2 to 6 feet, as taught by Goodson ‘575 to yield the same and predictable result of immersing the articles to be cleaned in the cleaning liquid in the container. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion.
Regarding claim 62, the recitation that transducers generate a power density within the liquid container when filled with liquid of between 10-60 Watts/gallon is interpreted as the recitation of the intended use of the claimed apparatus. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. Walter discloses that the cleaning systems utilizing push-pull transducers can generate 500-2000 Watts (p. 1). Thus, the transducers of Walter are capable to generate a power density within the liquid container when filled with liquid of between 10-60 Watts/gallon for a particular tank size and the number and type of the transducers in the cleaning device. Further, Kaneda teaches that the total energy input to the liquid is on the order of about 20 to 60 watts/gallon (col. 5 lines 29-30), and Goodson ‘575 teaches utilizing 35 watts per gallon in the cleaning system (e.g. para 51, claim 41). The power density of 35 watts per gallon taught by Goodson ‘575 lies “squarely within” the claimed power density between 10-60 Watts/gallon and this, meets the claimed limitation. See MPEP 2144. At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Walter such that it produces power density taught by Goodson ‘575 to clean the objects placed in the cleaning liquid. One of the ordinary skill in the art, at the time of the invention was made would be motivated to do so to achieve desired cleaning, and have a reasonable expectation of success because cleaning devices with such power density are known in the art.
Regarding claims 63 and 65, Walter discloses that the resonant rod transducers can be mounted vertically (claim 63) or horizontally (claim 65) to the inner surface of the liquid container (p. 1).
Regarding claim 64, Walter does not disclose that each transducer is mounted using the compliant clamp, and a mount device that does not restrict motion along the axis of the resonant rod. Goodson ‘575 teaches that each transducer is mounted using a clamps (brackets 42), and a mount device (422) with a recess to receive the top of the producer. The disclosed mounting is capable of performing the claimed function of not restricting motion along the axis of the resonant rod. At the time of the invention, it would have been obvious for one of ordinary skill to mount the rod transducer taught by Walter with a mount device taught by Goodson ‘575, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The movable mounting of the resonant rods on the inner surface of the liquid container is known in the art and one of ordinary skill in the art would consider utilizing a mounting device for the reasons of mounting the rod on the sidewall of the container.
Regarding claim 66, the liquid container disclosed by Walter is interpreted as the outer shell, in the broadest reasonable interpretation, and it is capable of performing the claimed function of containing a set of exchanger tubes. As an alternative secondary interpretation of the claimed outer shell, Goodson ‘575 teaches the liquid container is an outer shell containing a set of exchanger tubes (para 37). At the time of the invention, it would have been obvious for one of ordinary skill in the art to modify the cleaning device of Walter with utilizing the outer shell of the tank exchanger, as taught by Goodson ‘575 to clean the heat exchanger tubes. One of the ordinary skill in the art, at the time of the invention was made would be motivated to do so to clean the outer shell of the heat exchanger, and have a reasonable expectation of success because such cleaning devices are known in the art.
Regarding claims 67-70, the limitations “the liquid container comprises aqueous based degreasing surfactant solutions having a pH between 7-11” (claim 67), “the liquid container comprises an aqueous cleaning solution comprising at least one of solvent additives, an acid solution and an alkaline solution” (claim 68), “the liquid container comprises an aqueous cleaning solution comprising an acid solution” (claim 69), and “the liquid container comprises an aqueous cleaning solution comprising an alkaline solution” (claim 70) are interpreted as recitations of the intended use of the claimed apparatus. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, See MPEP 2114. The liquid container disclosed by Walter is capable of containing the claimed liquids. Further, Walter teaches that the resonating rods can be used of wide range of cleaning media including CFC solvents, hydrocarbons, aqueous alkaline solutions, aqueous neutral solutions, and aqueous acid solutions (e.g. p.2).
Regarding claims 98, Kaneda teaches “the non-uniformity of the energy field around a transducer tends to decrease with distance from the resonator because of wave diffraction as well as scattering and reflection within the tube bundle" (col. 7 lines 63-68). Thus, in the apparatus of Walter, the component-cleaning area, i.e. area spaced from the ultrasonic transducers mounted on the sidewall, comprises less negative interference than in the area of negative interference, i.e. the area near the sidewall, e.g. due to wave diffraction as well as scattering and reflection, and as a result, it is capable to allow the ultrasonic waves to retain more ultrasonic energy during propagation.
Claim(s) 60-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen in further view of Kaneda et al. (US 6,572,709), hereinafter Kaneda in further view of Goodson (US 2011/0132575 A1, cited in IDS), hereinafter Goodson ‘575 in further view of Fisch et al. (US 6,276,370 B1), hereinafter Fisch.
The reliance of Walter, Olesen, Kaneda, and Goodson ‘575 is set forth supra.
Regarding claims 60 and 61, Walter does not disclose that the liquid container comprises a sloped bottom surface (claim 60) and that the bottom surface is flat (claim 61). Fisch discloses that the liquid container comprises a sloped bottom surface and that the sloped bottom surface is flat (e.g. Fig. 1a). At the time of the invention, it would have been obvious for one of ordinary skill in the art to substitute the tank having sloping bottom taught by Fisch for the rectangular tank disclosed by Walter for the predictable result of containing a cleaning liquid and a part to be cleaned, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to facilitate draining.
Claim(s) 91, 93-97, 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Kaneda et al. (US 6,572,709), hereinafter Kaneda in further view of Goodson (US 2011/0132575 A1, cited in IDS), hereinafter Goodson ‘575.
Regarding claim 91, Walter is relied upon as set forth in para 11 of this Office action. The disclosed spacing of 3.25” for push-pull transducers operating at the same frequency 45 kHz corresponds to 2.5 wavelengths, and since it lies “squarely within” the claimed spacing of 2-6 wavelengths, it meets the claimed limitation. See MPEP 2144. Kaneda is relied upon as set forth in para 13 of this Office action In the cleaning apparatus disclosed by Walter, the liquid container is sized and the ultrasonic transducers are spaced such that, in operation, the power distribution within the cleaning liquid comprises a component-cleaning area separated from the ultrasonic transducers by an area of interference in which ultrasonic waves from the ultrasonic transducers interfere negatively to produce a non-uniform power distribution relative to the component-cleaning area, as evidenced by Kaneda.
Walter does not disclose that the transducers are mounted using compliant clamps. The reliance of Goodson is relied upon as set forth in para 14 of this Office action At the time of the invention, it would have been obvious for one of ordinary skill to mount the rod transducer taught by Walter with a clamping taught by Goodson ‘575, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The mounting of the resonant rods using clamps, is known in the art and one of ordinary skill in the art would consider utilizing clamps for the reasons of mounting the rod on the wall of the container removably. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was made.
Regarding claim 93, Walter discloses a tank having an open top (p.1).
Regarding claim 94, Walter is relied upon as set forth in para 19 of this Office action.
Regarding claim 95, Walter and Goodson ‘575  is relied upon as set forth in para 20 of this Office action.
Regarding claim 96, Walter, Kaneda and Goodson ‘575 is relied upon as set forth in para 21 of this Office action.
Regarding claim 97, Walter discloses that the resonant rod transducers can be mounted vertically or horizontally to the inner surface of the liquid container (p. 1).
Regarding claim 99, Kaneda is relied upon as set forth in para 26 of this Office action.
Claim(s) 92 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Martin Walter Push-Pull Transducers Product Specifications (http://web.archive.org/web/20031116121003/http://www.crest-ultrasonics.com/Crest%20PDFs/MW_AlloySpecs.pdf), hereinafter Walter in view of Kaneda et al. (US 6,572,709), hereinafter Kaneda in further view of Goodson (US 2011/0132575 A1, cited in IDS), hereinafter Goodson ‘575 in further view of Olesen et al. (US 2007/0006892 A1), hereinafter Olesen.
The reliance of Walter, Kaneda, and Goodson ‘575 is set forth supra.
Regarding claim 92, the resonating rod transducers disclosed by Walter are capable to generate a frequency between 20 to 35 kHz (e.g. 25, 30 kHz, p.1). The disclosed spacing of 3.25” for push-pull transducers operating at frequency 25 kHz corresponds to 1.4 wavelength, operating at frequency 30 kHz corresponds to 1.7 wavelength. Thus, in the system of Walter, for the transducers operating at 25 and 30 kHz, the spacing of 3.25” is less than 2 wavelengths. 
Olesen teaches the spacing between of 2-10 [Symbol font/0x6C] (para 42), and that the spacing between the adjacent transducers in a transducer array is a result effecting variable that affects the degree of interference between the neighboring transducers, as discussed in para 8 of this Office action. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spacing between the transducers in the system of Walter, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum value of the result effective variable by routine experimentation.” See MPEP 2144.05(II) regarding Optimization Within Prior Art Conditions or Through Routine Experimentation. The motivation for doing so would be to further decrease interference, while minimizing gaps in regions not being supplied with a comparable level of acoustic energy due to excessive spacing between the adjacent transducers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711